DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 recites “50 nm and not more than 200” and should be corrected to include the units after “200”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “Step 1-2: adding an emulsion of the resin (B) to the preliminary dispersion” which renders the claim indefinite. Claim 10, from which it depends, requires in a single “Step 1” to obtain a dispersion of resin (A) and resin (B). While claim 19 requires a dispersion of only resin (A) and pigment to be formed separately. Therefore, it is not clear when the “shear stress” step is applied in claim 19. Thus, claim 19 does not include all of the steps of claim 10 but replaces step 1 completely while omitting the “shear stress” step. For purposes of examination, claim 10 and 19 will be understood to include shear stress in Step 1-1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13, 16-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/181797 A1, English translation relied upon US 2018/0142110 Al, hereinafter Maeda, in view of Waki et al. (US 2004/0242726 A1), hereinafter Waki. 

Regarding claim 10, Maeda meets the claimed process for producing a water-based pigment dispersion, comprising the following steps 1 and 2: 
Step 1: subjecting a pigment mixture comprising a pigment, (Step 1, pigment and water-insoluble polymer P1, [0086]) an acid group-containing (meth)acrylic resin (A), (polymer particles A are obtained by crosslinking polymer P1 [0043], which is (meth)acrylate [0055]) and a resin (B) (Examiner notes claim 19 recites resin (B) to be added separately after forming a dispersion. Maeda teaches forming a pigment and polymer particles A in Steps 1-3 before adding particles B, see [0336]) which is at least one resin selected from the group consisting of a polyester resin (B1), (water-insoluble polymer particles B…polymer P2… polyester [0128]) an acid-modified polyolefin resin (B2) and a vinyl chloride- based resin (B3) to dispersion treatment (step 1…dispersion treatment to obtain a dispersion [0086]) by applying a shear stress (in step 1….applying a shear stress thereto so as to control the average particle size [0099]) to the pigment mixture to obtain a dispersion; and 
 Step 2: subjecting the dispersion obtained in the step 1 to crosslinking treatment with a crosslinking agent (C). (Step 3… crosslinking linking agent for crosslinking treatment [0088]).
Maeda teaches a crosslinking step of resin A but does not explicitly teach crosslinking step to occur after adding resin B.
Waki , the crosslinking treatment may be carried either before or after adding a resin to a pigment dispersion for an ink, such that an amount of a free resin not adsorbed on the pigment can be reduced, and the added resin can effectively disperse the pigment, thereby achieving quite satisfactory dispersion stability, see [0069]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to carry out the crosslinking step of Maeda after adding the resin as taught by Waki such that an amount of a free resin not adsorbed on the pigment can be reduced, and the added resin can effectively disperse the pigment, thereby achieving quite satisfactory dispersion stability, see [0069]. 

Regarding claim 11, Maeda as modified by Waki meets the claimed wherein the resin (B) is the polyester resin (B1) (polyester [0044]) or the acid-modified polyolefin resin (B2). 


Regarding claim 12, Maeda as modified by Waki meets the claimed wherein an amount of the crosslinking agent (C) used in the step 2 is controlled such that a ratio of a mole equivalent number of crosslinkable functional groups of the crosslinking agent (C) to a mole equivalent number of the acid groups of the (meth)acrylic resin (A) is not less than 0.12 and not more than 0.65. (Maeda teaches the crosslinking rate is preferably greater than 10 mol% and not more than 50 mol%, [0125], which is a ratio of 0.1 to 0.50 and meets the claim). 

Regarding claim 13, Maeda as modified by Waki meets the claimed, wherein a mass ratio of the resin (B) to the (meth)acrylic resin (A) [resin (B)/(meth)acrylic resin (A)] in the pigment mixture in the step 1 is not less than 0.15 and not more than 15. (Maeda teaches polymer particles B to be 10-70% mass of the ink [0149] and solid contain of polymer P1 of particles A to be 30-60% mass [0081], which is a ratio of 0.16 -2.33. )

Regarding claim 16, Maeda as modified by Waki meets the claimed, wherein a means for applying a shear stress to the pigment mixture is a high-pressure homogenizer. (high-pressure homogenizers such as “Micro Fluidizer” (tradename) [0102]).

Regarding claim 17, Maeda as modified by Waki meets the claimed, wherein a treating pressure used in the dispersion treatment by the homogenizer is not less than 60 MPa and not more than 300 MPa (120 MPa to 250 MPa [0104])  

Regarding claim 18, Maeda as modified by Waki meets the claimed wherein a number of passes through the homogenizer is controlled to not less than 3 and not more than 30. (20 times [0326]) 

Regarding claim 19, Maeda as modified by Waki meets the claimed , further comprising the following steps 1-1 and 1-2 which are to be conducted before the step 1: 
Step 1-1: dispersing the pigment with the acid group-containing (meth)acrylic resin (A) to obtain a preliminary dispersion; and  (Maeda teaches forming a pigment and polymer particles A in Steps 1-3, see [0088])
Step 1-2: adding an emulsion of the resin (B) to the preliminary dispersion obtained in the step 1-1 to obtain the pigment mixture containing the pigment, the acid group-containing (meth)acrylic resin (A) and the resin (B). (Maeda teaches forming a pigment and polymer particles A in Steps 1-3 before adding particles B, see [0336])

Regarding claim 20, Maeda as modified by Waki meets the claimed, wherein both of the (meth)acrylic resin (A) (P1…methacrylic acid [0053]) and the resin (B) comprise acid groups. (Polymer Particles B… methacrylic acid [0131])

Regarding claim 21, Maeda as modified by Waki meets the claimed wherein a molecular weight of the crosslinking agent (C) is not less than 120 and not more than 2,000. (trimethylolpropane polyglycidyl ether [0120], which has a molecular weight of 302)

Regarding claim 22, Maeda as modified by Waki meets the claimed wherein the crosslinking agent (C) is a polyglycidyl ether compound of a polyhydric alcohol comprising a hydrocarbon group comprising not less than 3 and not more than 8 carbon atoms. (trimethylolpropane polyglycidyl ether [0120], where trimethylolpropane has 6 carbon atoms)

Regarding claim 23, Maeda as modified by Waki meets the claimedwherein the crosslinking agent (C) is at least one compound selected from the group consisting of trimethylolpropane polyglycidyl ether (trimethylolpropane polyglycidyl ether [0120])and pentaerythritol polyglycidyl ether.

Regarding claim 24, Maeda as modified by Waki meets the claimed wherein a mass ratio of the pigment to whole solid components of the water-based pigment dispersion [pigment/(whole solid components of water-based pigment dispersion)] is not less than 0.25 and not more than 0.85. (pigment 5% to 50% by mass of the mixture, see [0095], which substantially overlaps the claimed range). 

Regarding claim 25, Maeda as modified by Waki meets the claimed wherein a mass ratio of the pigment to a sum of the pigment and the (meth)acrylic resin (A) [pigment/(pigment + (meth)acrylic resin (A))] in the water-based pigment dispersion is not less than 0.3 and not more than 0.95. (Maeda teaches weight ratio of the pigment to the water-insoluble polymer P1 pigment/water-insoluble polymer P1] is preferably from 50/50 to 90/10, which is 0.5 to 9.0, see [0098], which substantially overlaps the claimed range). 


Regarding claim 26, Maeda as modified by Waki meets the claimed wherein the (meth)acrylic resin (A) is in the form of a vinyl-based polymer that is produced by copolymerizing a monomer mixture A comprising (a-1) a carboxy group-containing monomer and (a-2) a hydrophobic monomer. (Maeda teaches polymer P1 to be composed of Ionic Monomer (a), examples of the carboxylic acid monomer [0049], and Hydrophobic Monomer (b) [0054])

Regarding claim 27, Maeda as modified by Waki meets the claimed, wherein a content of the constitutional units derived from the carboxy group-containing monomer (a-1) in the (meth)acrylic resin (A) is not less than 10% by mass and not more than 75% by mass. (Ionic Monomer, component (a) [0072] 5% to 40% by mass, [0072]).

Regarding claim 28, Maeda as modified by Waki meets the claimed, wherein a content of the constitutional units derived from the hydrophobic monomer (a-2) in the (meth)acrylic resin (A) is preferably not less than 25% by mass and not more than 90% by mass. (Hydrophobic monomer (b) component b, 40% to 60% by mass [0073])

Regarding claim 29, Maeda as modified by Waki meets the claimed a water-based pigment dispersion produced by the process according to claim 10, (see rejection of claim 10 above) in which: the water-based pigment dispersion is formed by dispersing a pigment in a water-based medium with a polymer dispersant, ([0047] water-insoluble polymer P1 from the viewpoint of stably dispersing the pigment-containing polymer particles A in the water-based ink) the polymer dispersant comprises a (meth)acrylic resin (A) and a resin (B), which both contain acid groups, (P1…methacrylic acid [0053], Polymer Particles B… methacrylic acid [0131])wherein the acid groups of each of the (meth)acrylic resin (A) and the resin (B) are partially crosslinked with the crosslinking agent (C). (The claim is met by the combination of Maeda and Waki. Maeda teaches a crosslinking linking agent for crosslinking treatment [0088], Waki teaches the crosslinking step to be after the second resin is added, see above rejection of claim 10). 


Regarding claim 30, Maeda as modified by Waki claimed wherein the pigment is included in the water-based pigment dispersion in the form of a pigment-containing polymer particles, and an average particle size of the pigment-containing polymer particles in the water-based pigment dispersion is not less than 50 nm and not more than 200. (Maeda teaches 50 to 130 nm, see [0145]) 

Regarding claim 31, Maeda as modified by Waki claimed a water-based ink comprising the water-based pigment dispersion according to claim 29. (water-based ink [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744